Citation Nr: 0900555	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  06-30 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating in excess of 
20 percent for diabetes mellitus.  

2.  Entitlement to service connection for peripheral vascular 
disease of the lower extremities, including as secondary to 
service-connected diabetes mellitus.  

3.  Entitlement to an increased rating for situational 
adjustment reaction with depressed mood, currently evaluated 
as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1982 to March 
1985 and from October 1989 to November 1991.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Louis, Missouri.  In that decision, the RO continued a 
20 percent evaluation for diabetes mellitus; denied service 
connection for peripheral vascular disease of the lower 
extremities; and increased the evaluation for situational 
adjustment reaction with depressed mood to 30 percent 
disabling (effective March 17, 2005).  An August 2006 rating 
decision increased the evaluation for situational adjustment 
reaction with depressed mood to 50 percent disabling 
(effective March 17, 2005).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

In the veteran's September 2006 formal appeal, he stated that 
he was rushed to the hospital a few months prior with a 
serious episode of diabetic ketoacidosis.  Additionally, the 
veteran cited to a Social Security Administration (SSA) 
document reflecting that his activities were restricted by 
his condition.  The complete record from the SSA 
determination, including medical reports relied upon in 
making any determination, have not been associated with the 
claims folder.  

The veteran also mentions in his September 2006 appeal that 
several recent VA medical records show his situational 
adjustment reaction with depressed mood has worsened.  He 
references that he might have to "check back in[to] the 
mental health unit."  Updated VA clinical records have not 
been associated with the claims folder.   

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), held that 
for an increased compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life. 
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life. The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation- e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.

The veteran should receive proper notice pursuant to the 
Court's Vazquez determination.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the veteran 
with corrective VCAA notification that is 
in compliance with the requirements set 
forth in Vazquez-Flores v. Peak, 22 Vet. 
App. 37 (2008).  Specifically, the notice 
should advise the veteran that, to 
substantiate his increased rating claims 
for the service-connected diabetes 
mellitus and situational adjustment 
reaction with depressed mood, he must 
provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or 
an increase in severity of the disability 
as well as the effect that the worsening 
has on his employment and daily life.

In addition, the letter should include 
examples of the types of medical and lay 
evidence that the veteran may submit (or 
ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation- e.g., competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.

Further, the veteran should be afforded a 
copy of the applicable criteria needed to 
establish an increased (higher) evaluation 
under all applicable Diagnostic Codes for 
rating diabetes mellitus and situational 
adjustment reaction with depressed mood.

Also, the veteran should be advised that, 
if an increase in disability is found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 0 percent 
to as much as 100 percent (depending on 
the disability involved), based on the 
nature of the symptoms of the condition 
for which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life. 

2.  Contact the veteran and request that 
he submit any and all recent treatment 
records.  Ask the veteran if he has 
private hospital records from 2006 
regarding his episode with ketoacidosis in 
the hospital.  Obtain information and 
authorization so that the 2006 hospital 
records may be acquired.  

3.  Ensure that all medical evidence 
reflecting treatment of the veteran for 
situational adjustment reaction with 
depressed mood, diabetes mellitus, and/or 
peripheral vascular disease, dated from 
2006 to the present, from the VA Medical 
Center in St. Louis, Missouri is obtained 
and associated with the claims folder.  

4.  Request from the SSA, all records 
related to the veteran's claim for Social 
Security benefits (that was disapproved in 
April 2006), including all medical records 
and copies of all decisions or 
adjudications.  

5.  Schedule the veteran for a VA 
examination in order to ascertain the 
current extent of his service-connected 
situational adjustment reaction with 
depressed mood.  Prior to the examination, 
the VA examiner is requested to review the 
claims folder.  The claims folder and a 
copy of this Remand must be made available 
to the examiner in conjunction with the 
examination.  

The examiner is requested to:  (a) 
Determine all current manifestations 
associated with the veteran's 
service-connected situational adjustment 
reaction with depressed mood and to 
comment on its severity; and (b) 
specifically address the degree of social 
and occupational impairment caused by the 
veteran's situational adjustment reaction 
with depressed mood.  A current Global 
Assessment of Functioning (GAF) scale 
score should be provided.  

6.  Schedule the veteran for a VA 
examination in order to ascertain the 
current extent of his service-connected 
diabetes mellitus.  Prior to the 
examination, the VA examiner is requested 
to review the claims folder.  The claims 
folder and a copy of this Remand must be 
made available to the examiner in 
conjunction with the examination.  

The examiner is specifically requested to 
comment on whether the diabetes mellitus 
requires insulin, restricted diet and/or 
regulation of his activities.  

7.  Re-adjudicate the veteran's claims for 
an increased rating in excess of 
20 percent for diabetes mellitus; service 
connection for peripheral vascular disease 
of the lower extremities, including as 
secondary to service-connected diabetes 
mellitus; and increased rating for 
situational adjustment reaction with 
depressed mood, currently evaluated as 
50 percent disabling.  If the decision 
remains in any way adverse to the veteran, 
provide him and his representative with a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issues on appeal as well as a summary 
of the evidence of record.  An appropriate 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


